        Case 1:19-cv-00339-JDP Document 32 Filed 06/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DRAKE FELDE,                                       Case No. 1:19-cv-00339-JDP
12                         Plaintiff,                    ORDER GRANTING PLANTIFF’S
                                                         MOTIONS IN PART AND STAYING THE
13            v.                                         CASE FOR 60 DAYS
14    D. WILKINS and I. OGBUEHI,                         ECF Nos. 28, 29
15                         Defendants.                   ORDER MODIFYING THE DISCOVERY
                                                         AND SCHEDULING ORDER
16

17

18          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

19   under 42 U.S.C. § 1983. Plaintiff seeks an extension of time to complete discovery and oppose

20   summary judgment, ECF No. 28, and to have the entire case stayed for 120 days, ECF No. 29.

21   Plaintiff has no access to the law library at Pleasant Valley State Prison because of the current

22   pandemic. Defendants do not oppose staying the case, but request that the discovery and

23   scheduling order be modified accordingly. ECF No. 31. While the court is sympathetic to

24   plaintiff’s circumstances, he provides no evidence that the extraordinarily long duration for his

25   stay request is warranted. Thus, the court will grant his motion in part and stay the case for sixty

26   days. At that point, if plaintiff still has no access to the law library, he should file another motion

27   to extend the stay.

28          Accordingly, it is hereby ordered that:
                                                         1
       Case 1:19-cv-00339-JDP Document 32 Filed 06/01/20 Page 2 of 2

 1            1. Plaintiff’s motions for extensions, ECF Nos. 28, 29, are granted in part;

 2            2. This case is stayed for 60 days;

 3            3. Plaintiff shall have 21 days after the stay is lifted to respond to defendants’ motion for

 4               summary judgment; and

 5            4. The discovery and scheduling order is modified as follows:

 6                   a. The deadline for completion of all discovery is extended to December 30,

 7                       2020;

 8                   b. The dispositive motion deadline is extended to March 15, 2021; and

 9                   c. The deadline for amending the pleadings is extended to August 31, 2020.

10
     IT IS SO ORDERED.
11

12
     Dated:      May 29, 2020
13                                                       UNITED STATES MAGISTRATE JUDGE
14

15   No. 204.
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
